 


116 HRES 1 EH: Electing officers of the House of Representatives. 
U.S. House of Representatives
2019-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
116th CONGRESS 
1st Session 
H. RES. 1 
In the House of Representatives, U. S.,

January 3, 2019
 
RESOLUTION 
Electing officers of the House of Representatives.  
 
 
That Karen L. Haas of the State of Maryland, be, and is hereby, chosen Clerk of the House of Representatives. That Paul D. Irving of the State of Florida be, and is hereby, chosen Sergeant-at-Arms of the House of Representatives. 
That Philip George Kiko of the State of Ohio be, and is hereby, chosen Chief Administrative Officer of the House of Representatives. That Father Patrick J. Conroy of the State of Oregon be, and is hereby, chosen Chaplain of the House of Representatives. 
 
Karen L. Haas,Clerk.
